78 U.S. 650
20 L.Ed. 188
11 Wall. 650
MANNv.ROCK ISLAND BANK.
December Term, 1870

APPEAL from the Circuit Court for Wisconsin.
The Rock Island Bank filed a bill in chancery in the Circuit Court below against one Mann and his wife, setting forth in a full and minute way its history of certain irregular transactions by Mann, as agent and cashier of the bank, which he had been, at one time, though he had ceased to be so several years previous to the filing of the bill. The bill charged that Mann had defrauded the bank of $20,000, and that the money itself, or the property in which it had been invested, had been converted into certain real estate, the legal title of which then stood in the name of his wife, and it prayed for a decree against Mann for the $20,000, with interest, and against him and his wife, that the real estate might be subjected to the payment of the debt.
The defendants answered with similar fulness and minuteness, and issue was joined; the questions involved being questions of pure fact without any question of law whatever. Much testimony was taken, and a decree rendered that Mann was liable for the money, and that the real estate should be sold to pay it. This decree was carried into effect by a sale of the property, and about four years after the defendants prayed an appeal to this court. The case was accordingly brought here: the transcript of the record filling a volume of not far from two hundred closely-printed pages.
Mr. Thomas Wilson, for the appellant.
No counsel appeared for the bank; which apparently considered the appeal as made without hopes of reversal.
Mr. Justice MILLER delivered the opinion of the court.


1
As no counsel appeared in this court for the Rock Island Bank, we have been compelled to make a minute and careful analysis of the whole record. It turns in every point upon simple questions of fact. There is not a doubtful question of law involved in the entire record. That this court should be compelled to undergo the labor of finding the truth in such a mass of testimony, a duty much more appropriate to a master, or to some other tribunal than this, and which in common-law cases is peculiarly the province of the jury, is itself a hindrance and obstruction to public justice by the delay which it interposes to the hearing of other cases. We do not feel that this burden should be further increased, and the time of this court, due to other parties and to more important interests, be consumed in writing and delivering opinions which, if they attempt to go into examination of the facts to justify the decision of the court, will be equally tedious and useless.


2
[The learned justice, without going, in the opinion delivered, into analysis or argument, then stated in a general form, and by way of result, the history of Mann's transactions while cashier and agent of the bank, as the court considered that the same appeared on the evidence; adding that it seemed pretty clear to this court that a certain $20,000 of which Mann had defrauded the bank did become real estate, which was now held in the name of his wife, and announcing in conclusion that as the decree of the court below was founded upon that same view of the case, it was affirmed.]


3
DECREE ACCORDINGLY.